UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LINDSAY NASH,                                                          :
                                                                       :
                                    Plaintiff,                         :
                  -v-                                                  :     21 Civ. 4288 (JPC)
                                                                       :
U.S. IMMIGRATION AND CUSTOMS                                           :          ORDER
ENFORCEMENT,                                                           :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. The

parties are hereby ORDERED to submit a joint letter, no later than four weeks from the date of

this order and not to exceed three pages, providing (1) a brief description of the materials sought

by Plaintiff, the basis for seeking the materials, and the status of any productions already made;

(2) a brief description of any claim exemptions from production by Defendant; (3) an anticipated

timeline for production of further materials; and (4) whether there is any need for discovery or an

initial conference in this case. If there is no such need for discovery or an initial conference, the

parties should include in their letter a proposed briefing schedule for any motions, including

motions for summary judgment.

        Since Defendant has not yet entered a notice of appearance and the docket does not reflect

that Defendant has been served with the Complaint, Plaintiff shall promptly serve a copy of this

Order on Defendant and file proof of such service.

        SO ORDERED.

Dated: May 13, 2021                                        __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                 United States District Judge
